24 F.2d 254 (1928)
Frederick C. DUSSOULAS, Trustee of the Bankrupt Estate of Howard A. Lang, Appellant,
v.
Howard A. LANG, Appellee.
Eugene A. GRIDLEY, Trustee of the Bankrupt Estate of Benjamin Rose, Appellant,
v.
Benjamin ROSE, Individually and Trading as Rose Specialty Company, Appellee.
Nos. 3656, 3711.
Circuit Court of Appeals, Third Circuit.
January 16, 1928.
In No. 3656:
George J. Edwards, Jr., of Philadelphia, Pa., for appellant.
D. Arthur Magaziner, of Philadelphia, Pa., for appellee.
In No. 3711:
Bertram K. Wolfe, of Philadelphia, Pa., for appellant.
J. Henry Spivak, of Philadelphia, Pa., for appellee.
Before BUFFINGTON, WOOLLEY, and DAVIS, Circuit Judges.
PER CURIAM.
These cases concern policies of life insurance on the lives of two bankrupts. On petition of the bankrupts the court below ordered the trustees of such bankrupts to deliver the policies to them. Therefrom the appeals were taken. The two opinions of the judge below (In re Lang, 20 F.[2d] 236; In re Rose, 24 F.[2d] 253) so fully and satisfactorily discuss the question involved in each of the policies, which differ somewhat in terms, as to lead this court to adopt them as the opinions of this court. In our judgment he has properly construed and applied the statutes of Pennsylvania to both policies.
The orders made below are therefore affirmed.